         Case 1:20-cr-00316-WJ Document 56 Filed 01/15/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

             Plaintiff,

      vs.                                          No. 20-cr-0316 WJ

TROY LIVINGSTON,

             Defendant.

 UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING AND
                 RELATED DEADLINES

      Defendant Troy Livingston, by and through his attorney, Theresa M.

Duncan, respectfully moves the Court to continue the sentencing hearing scheduled

for February 17, 2021, and all related deadlines, for 90 days. The United States

does not oppose this request.

      In support of this motion, Mr. Livingston states as follows:

1.    On August 4, 2020, Mr. Livingston plead guilty to second-degree murder, in

violation of 18 U.S.C. §§ 1153 and 1111. [Dkt. 50.] The plea agreement contains

no agreement as to sentencing, except regarding Mr. Livingston’s acceptance of

responsibility. [Dkt. 49.]

2.    Sentencing is currently scheduled for February 17, 2021. [Dkt. 55.] The

Presentence Investigation Report was disclosed on October 13, 2020. [Dkt. 52.]
         Case 1:20-cr-00316-WJ Document 56 Filed 01/15/21 Page 2 of 5




3.    The defense sentencing investigation continues to be stalled by the current

pandemic. Given the Court’s discretion at sentencing and the wide range of

potential sentences available to the Court under the relevant statutes (0 years to life

imprisonment), the defense needs to collect substantial information relevant to

sentencing and may call witnesses at the sentencing hearing. Mr. Livingston and

his counsel simply cannot complete these tasks under the current conditions.

4.    Mr. Livingston is a member of the Navajo Nation, as are the majority of the

mitigation witnesses and the victim’s family. The Navajo Nation has been hit

particularly hard by COVID-19, and its leaders have imposed nighttime and

weekend curfews to control the spread of the disease. Members of the defense

team cannot travel to meet with witnesses or collect documents until after the

pandemic is under control. Moreover, witnesses cannot travel to Albuquerque for

meetings with members of the defense team, or even to attend the sentencing

hearing, given the current risks of infection.

5.    As this Court is aware, COVID vaccines are slowly being made available.

On December 11, 2020, the FDA issued an emergency use authorization (EUA) to

permit the use of the Pfizer COVID-19 vaccine in persons age 16 years or older. A

second EUA was issued on December 18 to permit the use of the Moderna




                                           2
            Case 1:20-cr-00316-WJ Document 56 Filed 01/15/21 Page 3 of 5




COVID-19 vaccine in persons age 18 years and older.1 Both vaccines require two

injections, with the second following between three and four weeks after the first.

       6.      The interim guidance offered by the Advisory Committee on

Immunization Practices (ACIP) provides that health care personnel and residents of

long-term care facilities receive COVID-19 vaccines during the first phases of any

vaccination program (Phase 1a).2 In Phase 1b, the vaccine will be offered to persons

75 years or older and non–health care frontline essential workers, and in Phase 1c,

to persons aged 65–74 years, persons aged 16–64 years with high-risk medical

conditions, and essential workers not included in Phase 1b. Although prisoners in

county, state, and federal facilities have infection rates significantly higher than the

general population,3 it is unclear when they will be eligible to receive the vaccine.

It is also unclear when members of the defense team, experts and potential witnesses

will be eligible to be vaccinated.



1
 “COVID-19 Vaccine Distribution,” U.S. Department of Health and Human Services,
https://www.hhs.gov/coronavirus/covid-19-vaccines/distribution/index.html (last visited Jan. 15,
2021).
2
 “The Advisory Committee on Immunization Practices’ Updated Interim Recommendation for
Allocation of COVID-19 Vaccine — United States, December 2020,” Centers for Disease
Control and Prevention,
https://www.cdc.gov/mmwr/volumes/69/wr/mm695152e2.htm?s_cid=mm695152e2_w (last
visited Jan. 15, 2021).
3
 Beth Schwartzapfel, et al., “One in Five Prisoners in the U.S. Has Had COVID-19”, The
Marshall Project (Dec. 18, 2020), https://www.themarshallproject.org/2020/12/18/1-in-5-
prisoners-in-the-u-s-has-hadcovid-19.



                                               3
          Case 1:20-cr-00316-WJ Document 56 Filed 01/15/21 Page 4 of 5




7.     Mr. Livingston is seeking a ninety-day continuance based on current

projections regarding administration of the COVID-19 vaccinations and, in

conjunction with a vaccine or otherwise, projections that the risk of infection will

subside in the coming months.4 Although Mr. Livingston is incarcerated pending

sentencing, given the offense to which he pleaded guilty, he expects the Court to

sentence him to a substantial term of incarceration. Thus, the requested continuance

will not prejudice him.

       Undersigned counsel has conferred with counsel for the United States, David

Cowen, who stated he does not oppose a continuance of the sentencing hearing and

related deadlines.

                                      CONCLUSION

       WHEREFORE, based upon the foregoing, Defendant Troy Livingston

respectfully requests that this Court continue his sentencing hearing and all related

deadlines, including those set forth in Fed. R. Crim. P. 32 and D.N.M.LR-CR 32,

for ninety days.




4
 With the rollout of the vaccine, the infection rate in New Mexico is beginning to decline. See
New Mexico Coronavirus Map and Case Count, available at
https://www.nytimes.com/interactive/2020/us/new-mexico-coronavirus-cases.html (last visited
Jan. 15, 2021.

                                                4
        Case 1:20-cr-00316-WJ Document 56 Filed 01/15/21 Page 5 of 5




                                    Respectfully submitted,

                                    /s/ Theresa M. Duncan
                                    Theresa M. Duncan
                                    Duncan Earnest LLC
                                    515 Granite NW
                                    Albuquerque, NM 87102
                                    505-842-5196
                                    teri@duncanearnest.com

                                    Attorney for Defendant Troy Livingston

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing pleading was

served on all parties by operation of the Court’s CM/ECF electronic filing system

and pursuant to the CM/ECF Administrative Procedures Manual §§1(a), 7(b)(2),

on January 15, 2021.

                         /s/ Theresa M. Duncan
                         Theresa M. Duncan




                                         5
